HINCKS, Circuit Judge
(dissenting in part).
I dissent but only as to the implications in Point 5 of the majority opinion as to the claim against Dodge for the death of its Master made by his admin-istratrix. We have sustained findings that the only fault of the Dodge was failure to sound a danger signal and that this failure was not caused by un-dermanning. Further, as counsel for the administratrix say in their brief, the collision occurred during the Master’s watch and he was the only pilot on board as the Dodge, in a narrow channel, was confronted by vessels approaching from an opposing direction. From these facts, *378I think a conclusion was imperatively required that the Master, who was either on the bridge or should have been there, was responsible for the only fault on the part of the Dodge which was proved. On such a conclusion, the claim made by the administratrix should have been dismissed. Instead, without express holding that the Dodge was liable to the ad-ministratrix, by its decree the court referred the claim (with others) to a Commissioner for a report as to its “amount, validity, and priority.” In so doing, I think the court unnecessarily deferred to a later stage a final ruling which should have been incorporated into its interlocutory decree.